Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/20 has been hereby entered.
 


2. Claims  1-4  are pending. 


 Claims 1-4  read on a method  for improving cell growth of  B –cell   wherein B cells are ovine  IgG positive B cell in the presence of phorbol myristate acetate (PMA) are under consideration in the instant application.


3. The following is a quotation of  pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4. This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).




Applicants arguments filed on 09/29/20 have been fully considered but have not been found convincing.

Applicant asserts that :  (i) claims now recited that the B-cells are ovine IgG positive B cells. None of the prior art references contain these feature.; (ii) At the time of claimed invention, isolated B-cells from different species specially from sheep were difficult to culture in vitro.


With regards to  Applicant’s statement that “At the time of claimed invention, isolated B-cells from different species, specially from sheep were difficult to culture in vitro.”

Contrary to Applicant’s assertion,  as is evidence from Van den Broeke et al ( J of Virology, 2001, v.75,pages 1095-1103) and Klener et al ( J of Virology, 2006, v.80, pages 1922-1938), at the time the invention was made a method for  in vitro culturing of B cells isolated  from sheep was known and taught in the prior art.

Thus , as has been stated previously, based on the teaching of the prior art it  the Examiner’s position that  it would be also  immediately  obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  that  the same method of culturing  IgG positive B cells taught by the prior art  can be used for culturing ovine  IgG positive B cells. Applicant provided no evidences or declaration to rebuttal said statement. 


Furthermore, it should be noted that according to KSR Int 'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007),  "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton," and "[a] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id.  Also, obviousness is viewed through the lens of a person of ordinary skill in the art with consideration of common knowledge and common sense. Dystar Textilfarben GMBH & Co. Deutschland KG v. C.H.Patrick Co., 464 F.3d 1356, 1367, 80 USPQ2d 1641, 1650 (Fed. Cir. 2006).






 



US Patent Application ‘112  teaches a method of culturing IgG positive B cells, comprising culturing said cells in the culture medium comprising PMA and feeder cells ( see entire document, paragraph 0254 in particular).

US Patent Application’ 533 or US Patent Application ‘112   does not explicitly teaches that said IgG positive B cells are CD45R positive.

  US Patent 8,969,538 teaches that it was well know before the effective filing date of the claimed invention  that  CD45R  (B220) is marker that is expressed  on  IgG positive B cells ( see entire document, paragraph 1055 and 1057 in particular). Thus, it is the Examiner’s position that it would be immediately obvious to the one  skill in the art before the effective filing date of the claimed invention   that IgG positive B cells taught in the prior art would be also CD45R positive.  


US Patent Application’533 and US Patent Application’112 do not teach a method of cultivating B cells , wherein culturing is performed in the presence of TSN.


US Patent Application ‘056 teaches a method of culturing IgG positive B cells, comprising culturing said cells in the culture medium comprising TSN and feeder cells ( see entire document, paragraph 0091 in particular).

US Patent Application ‘559 teaches a method of culturing IgG positive B cells, comprising culturing said cells in the culture medium comprising TSN and feeder cells ( see entire document, paragraphs 0088 and 0092 in particular).

US Patent ‘170 teaches a method of culturing IgG positive B cells, comprising culturing said cells in the culture medium comprising TSN and feeder cells ( see entire document, paragraph 18 in particular).

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).



 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 

    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

6. No  claim is  allowed.


7. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300




/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644